RoseNberry, J.
The only question presented is whether or not the evidence sustains the findings of the trial court. We have carefully examined the evidence and we think the findings are in accordance with the great preponderance thereof. Counsel for plaintiff contend that because the court found as a fact that the conveyances sought to be set aside were made by .the deceased, John Haas, “solely in pursuance of an idea of his to retire from business” and “provide for the disposition of his estate during his life,” all the conveyances were made pursuant to a plan or scheme; that the last conveyance, as they claim, left him practically insolvent and was therefore fraudulent, and that in consequence all the transactions made pursuant to the plan were fraudulent, including those sought to be set aside.
The conclusion reached by counsel is an inference of fact from the evidence. The trial court made an opposite deduction or inference from the evidence. Inferences drawn from the evidence by the trial court will not be disturbed unless clearly wrong. Will of Mitchell, 157 Wis. 327, 147 N. W. 332; Spuhr v. Kolb, 111 Wis. 119, 86 N. W. 562. In this respect there is no difference between inferences and facts, if indeed there is a substantial difference in any respect. 1 Wigmore, Ev. § 30 et seq.
By the Court. — Judgment affirmed.